Citation Nr: 1811630	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  00-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite to the feet.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to June 1964.  He had active duty for training (ACDUTRA) from September 1966 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had a Board hearing in December 2015.  A transcript is of record.

This appeal has a complex procedural history summarized in the Board's August 2017 decision, which will not be repeated here.  Most recently, in August 2017, the Board remanded the appeal for a VA examination to ascertain whether the Veteran has/had residuals of frostbite during the appeal period.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Residuals of frostbite to the feet are not shown at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for residuals of frostbite to the feet are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran seeks service connection for residuals of frostbite to the feet.  He states that he sustained cold injury to the feet while in service at Fort Riley, Kansas.  See VA Form 21-526 (April 1991).  He testified that due to cold temperatures during field exercises without cold weather gear in service, he developed frostbite of the feet.  He described his feet as feeling cold and numb in service, which he reports to be frostbite.  See Hearing Testimony at 19-20 (September 1996).  At a second hearing, the Veteran's attorney noted that a lot people had frostbite at Fort Riley during the same time period reported by the Veteran.  See Hearing Testimony (December 2015).

Supporting lay evidence indicated that the Veteran had foot trouble after service and had said he had frostbite in service.  See Buddy Statement July 1992; Third Party Correspondence July 1992.  Supporting medical evidence from Dr. R.R. dated in June 2008 reflects that the Veteran has frostbite residuals, although the specific residuals were not identified.  See Medical Treatment Record - Non-Government Facility (August 2008).  Further, in support of his claim, the Veteran submitted photographs of his feet; however, these show no observable abnormality.  See Photographs (June 2008).

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for residuals of frostbite to the feet.  Neither the lay nor the medical evidence of record demonstrates any current disability during the pendency of this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although STRs show that the Veteran presented in December 1962 and March 1964 with complaints of foot pain that he attributed to cold weather exposure, examination at the time showed no residuals of cold exposure.  Report of service separation examination dated in May 1964 reflects normal clinical evaluation of the feet and the Veteran denied foot trouble on the history part of that exam.  Likewise, an October 1966 ACDUTRA separation examination showed normal feet and the Veteran denied a history of any foot trouble.

Reports of VA examination dated in April 1965 and November 2017 reflect that the examiners' found no objective findings for frostbite residuals of the feet.  The November 2017 VA examiner expressly stated that the Veteran does not have any cold injury residuals on current physical examination-noting that there was no abnormal skin color, ulcerations, vascular compromise, loss of palpable pulses in the feet, or abnormal findings on peripheral nerve examination.  He noted that findings for onychomycosis were related to fungal infection of the toe nails and not due to cold weather.  The examiner obtained a complete medical history, examined the Veteran, reviewed the claims file, and considered the favorable medical opinion.  The examiner explained that getting cold is not the same as cold injury and noted that the Veteran had expressed a desire to get money from the government because they were giving it away as a motive for his assertions.

The Board has considered the Veterans statements, his testimony, and buddy statements.  The Board accepts that the Veteran was exposed to cold temperatures and was concerned about frostbite of the feet in service.  However, the lay evidence, including buddy statements along with the Veteran's statements and testimony is not competent evidence of cold injury or frostbite of the feet in service.  The diagnosis of cold injury or frostbite is a medical determination based on symptoms and objective findings; the Veteran and other lay persons lack the requisite medical expertise to make that determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, this evidence has limited probative value.

To the extent that the Veteran suggests he has symptoms of pain or numbness, the Board notes that symptoms, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, the evidence of record demonstrates no current disability during the pendency of this appeal.

The Board has considered the medical opinion of Dr. R.R., which stated in pertinent part: "[r]esiduals of frostbite - yes - clearly related to previous frostbite."  However, the Board finds that his statement has no probative value because there are no examination findings or identified residuals, the doctor did not review the claims file, and he failed to provide any rationale for the statement.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  It noted that credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence).

The Board assigns greater probative value to the STRs and VA examination reports showing that the Veteran does not have residuals of frostbite.  This evidence is more probative as it is based on examination of the Veteran and, as for the VA examinations, included a review of the record and rationale for the conclusion reached.

Accordingly, the claim is denied.  There is no doubt to resolve as the evidence is not roughly in equipoise.  38 U.S.C. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of frostbite to the feet is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


